        2:17-cv-02011-CSB-EIL # 13             Page 1 of 3
                                                                                                       E-FILED
                                                                      Friday, 06 September, 2019 11:09:26 AM
                                                                                  Clerk, U.S. District Court, ILCD


                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE CENTRAL DISTRICT OF ILLINOIS
                                     URBANA DIVISION

 NECA-IBEW WELFARE TRUST FUND                           )
 NECA-IBEW PENSION TRUST FUND                          )
                                                       )
                 Plaintiffs,                           )
                                                       )
         vs.                                           )       No. 17-2011
                                                       )
 HOWARD MCINTOSH                                       )
 d/b/a BEST ELECTRIC CO                                )
                                                       )
                Defendant.                             )

                               CITATION TO DISCOVER ASSETS

 TO:    Howard McIntosh
        Best Electric Co
        26 Grandview HTS
        Findlay, IL 62534-700 I

IF YOU FAIL TO APPEAR IN COURT AS DIRECTED IN THIS NOTICE, YOU MAY BE
ARRESTED AND BROUGHT BEFORE THE COURT TO ANSWER TO A CHARGE OF
CONTEMPT OF COURT, WHICH MAY BE PUNISHABLE BY IMPRISONMENT IN
THE COUNTY JAIL.

YOU ARE COMMANDED to appear before the Honorable presiding Magistrate Judge, Eric
Long, at the United States District Court, 20 I S. Vine Street, Urbana, Illinois, on October 28,
2019, at 1:30 p.m., to be examined under oath concerning the property or income of, or
indebtedness of the Judgment Debtor, Howard McIntosh d/b/a Best Electric Co

On May 4, 2017, Judgment was entered in favor of Plaintiffs and against Defendant for unpaid
fringe benefit contributions, liquidated damages and attorneys ' fees in the amount of $99,948.08.

YOU ARE COMMANDED to produce all documents requested on the attached Schedule A,
including, but not limited to, any and all books, papers or records in your possession or control
which may contain information concerning the property or income of, or indebtedness of the
Judgment Debtor, Howard McIntosh d/b/a Best Electric Co.

YOU ARE PROHIBITED from making or allowing any transfer or other disposition of, or
 interfering with, any property not exempt from execution or garnishment belonging to the
judgment debtor or to which the judgment debtor may be entitled or which may be acquired by or
become due to the judgment debtor and from paying over or otherwise disposing of any money
not so exempt, which is due or becomes due to the judgment debtor, until the further order of court
       2:17-cv-02011-CSB-EIL # 13            Page 2 of 3




or termination of the proceedings. You are not required to withhold the payment of any money
beyond double the amount of judgment.


                                              wrTNEss~k~                         6 , 2019.
(SEAL)




The undersigned certifies that the statements set forth in this instrument are true and correct and
provide the required information under 735 Ill. Comp. Stat. 5/2-1402(b ).

JACOB A. BLICKHAN
CAVANAGH & O'HARA LLP
2319 West Jefferson
Springfield, IL 62702
Telephone: (217) 544-1771
ATTORNEYS FOR PLAINTIFFS
       2:17-cv-02011-CSB-EIL # 13             Page 3 of 3




                                         SCHEDULE "A"

         I.     Complete Federal and State Income Tax Returns for Howard McIntosh d/b/a Best
 Electric Co for the last two years that the company was in business, including all accompanying
 schedules, and any subsequent amendments.

         2.      All financial books and records of Howard McIntosh d/b/a Best Electric Co
 including, income or profit and loss statements, balance sheets, fixed assets ledgers, account
 receivable ledgers, accounts payable ledgers, long term liabilities ledgers, inventory journals, and
 cash journals, for the last 2 years of operation.

       3.      All business books and records (other than financial books and records) of Howard
 McIntosh d/b/a Best Electric Co for the last two years of operation.

       4.     All loan applications or other documents prepared by or on behalf of Howard
McIntosh d/b/a Best Electric Co for the last two years for purposes of seeking financing or
otherwise borrowing money.

        5.      All statements (monthly or otherwise), canceled checks, deposit slips and check
registers for any checking, savings, money market, brokerage and mutual fund accounts in the
name of Howard McIntosh d/b/a Best Electric Co for the last two years of operation.

        6.     All financial statements prepared by or on behalf of Howard McIntosh d/b/a Best
Electric Co for the last two years of operation.

        7.    A complete list of all jobs performed by Howard McIntosh d/b/a Best Electric Co
since January 1, 2016, specifying the contractor, the owner of the property where the job was
performed, whether the job is completed or ongoing, and whether money remains owed (and if so,
how much) for work performed _on the job.

       8.      A complete Iist of all assets of Howard McIntosh d/b/a Best Electric Co, including
without limitation all machinery, equipment, tools, motor vehicles, real estate, and bank accounts,
and accounts receivable.
